701 S.E.2d 676 (2010)
STATE
v.
Byron Lamar WARING.
No. 525A07.
Supreme Court of North Carolina.
August 26, 2010.
James P. Cooney, III, Charlotte, Mary S. Pollard, Jay H. Ferguson, Durham, for Byron Lamar Waring.
Joan M. Cunningham, Assistant Attorney General, for State of NC.
The following order has been entered on the motion filed on the 16th of August 2010 by State of NC in the Alternative to Remand to the Superior Court of Wake County for an Evidentiary Hearing and Other Proceedings:
"Motion Dismissed as Moot by order of the Court in conference this the 26th of August 2010."